DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
The “means to determine” is being interpreted as a sensor, including light, pressure and proximity sensors, or equivalents thereof (See instant published paragraph [0012]). 
The “means to determine an identity” is being interpreted as a means for reading an identifier, which is noted as a sensor (See instant published paragraphs [0032] and [0033]). 

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 16-22 and 24-30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over KIECKBUSCH et al. (US 2014/0299137) in view of MIRONOV et al. (US 2017/0231278)
With respect to claim 16, KIECKBUSCH et al. discloses an electronic smoking apparatus (Abstract). The apparatus comprises a main unit, 110,  comprising a heating portion, 130, on the main unit (Paragraphs [0029]; Figure 2) the heating portion comprising an electric heater (Paragraphs [0032] and [0033]); and a tubular aerosol-generating article, 104, comprising a tubular aerosol forming substrate (Paragraphs [0029], [0030] and [0032]) an inner passage 119 (Paragraph [0029]). The inner passage is configured to receive the heater portion of the main unit and the heaters are arranged to heat the tubular aerosol forming substrate when the aerosol generating article is received on the heating portion (Paragraphs [0029], [0031]-[0033]). 
As seen in Figure 2 and paragraph [0029]), when the heater is connected to the main unit, it forms an outer surface of the main unit. The tubular aerosol generating article then fits over this heater. 
KIECKBUSCH et al. discloses various circuitry including sensors and controllers for controlling various functions of the device (Paragraph [0038]; Figure 5B). 
KIECKBUSCH et al. does not explicitly disclose a means to determine that the aerosol generating article is received on the heating portion. MIRONOV et al. discloses that the cartridge includes first and second electrodes, such as metal plates, on each side thereof. These are part of a sensor which interface with circuitry in the housing to determine quantities of the aerosol generating article (Paragraph [0172]-[0174] and [0189]-[0190]). The control system is configured to determine the presence or absence of received by the main unit based on the 
With respect to claim 17, MIRONOV et al. discloses that the control system (e.g., circuitry in the main unit; Fee figure 12 Paragraphs [0189]-[0193]) is configured to prevent power from being supplied to the aerosol generator (e.g., heater) when the storage portion is empty (Paragraph [0195]). 
With respect to claim 18, MIRONOV et al. discloses that the control system (e.g., circuitry in the main unit; Fee figure 12 Paragraphs [0189]-[0193]) receives signals from the cartridge and determines the contents of the cartridge (Paragraphs [0195]-[0198]). Thus, the circuitry is also configured to determine that the cartridge is installed merely by receiving said signals. 
With respect to claim 19, MIRONOV et al. discloses that when the cartridge is installed, the electrodes on the cartridge contact electrodes on the housing (e.g., proximity sensor) (Paragraph [0174]). In this instance, the direct contact of the contacts of the housing and cartridge represent a proximity sensor since when the housing receives signal, it knows that the cartridge is installed. 
With respect to claim 20, MIRONOV et al. discloses that when the cartridge is installed, the electrodes on the cartridge contact electrodes on the housing (e.g., proximity sensor) (Paragraph [0174]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to place the contacts on the heater of 
With respect to claims 21 and 22, MIRONOV et al. further discloses that the type of electrode (e.g., means to identify) identifies the type of cartridge (Paragraph [0141]). 
With respect to claim 24, 
MIRONOV et al. further discloses that the measured electrical properties can be measured and determined based on different types of aerosol compositions (e.g., electrical quantity used as an identifier) (Paragraphs [0078]-[0080])
With respect to claim 27, 
With respect to claim 25, MIRONOV et al. discloses that the measured electrical quantity is resistance (Paragraph [0082]). 
With respect to claim 26, MIRONOV et al. further discloses that the type of electrode (e.g., means to identify) identifies the type of cartridge (Paragraph [0141]). Moreover, the measured electrical properties can be measured and determined based on different types of aerosol compositions (e.g., electrical quantity used as an identifier) (Paragraphs [0078]-[0080])
With respect to claim 27, KIECKBUSCH et al. discloses a tubular aerosol-generating article, 104, comprising a tubular aerosol forming substrate (Paragraphs [0029], [0030] and [0032]) and an inner passage 119 (Paragraph [0029]). The inner passage is configured to receive the heater portion of the main unit. MIRONOV et al. further discloses that the type of electrode (e.g., means to identify) identifies the type of cartridge (Paragraph [0141]). Moreover, the measured electrical properties can be measured and determined based on different types of aerosol compositions (e.g., electrical quantity used as an identifier) (Paragraphs [0078]-[0080]). 
With respect to claim 28, 
With respect to claim 29, KIECKBUSCH et al. discloses that the main unit has a proximal portion and a distal portion (Figure 2).
[AltContent: textbox (Distal portion)][AltContent: arrow][AltContent: textbox (Proximal portion)][AltContent: arrow]
    PNG
    media_image1.png
    788
    221
    media_image1.png
    Greyscale

While KIECKBUSCH et al. and MIRONOV et al. do not explicitly identify that the means is disposed between the heating portion and the distal portion. The means would necessarily have to be placed between and end of the heater and the distal portion. 
[AltContent: textbox (Heater necessarily is between these two portions)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    788
    221
    media_image1.png
    Greyscale

With respect to claim 30, MIRONOV et al. further discloses that the type of electrode (e.g., means to identify) identifies the type of cartridge (Paragraph [0141]). Moreover, the 


Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited art does not necessarily disclose the claimed optical sensor, per se. .
CARROLL et al. (US 2018/0140015) discloses that the series of visible ridges on the capsule can be used as the cartridge identifying means (Paragraphs [0022], [0028]). However, the means by which these ridges are identified is by pressure sensitive means, not optically. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745